DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 21-24 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a sensing waveguide with a window (see page 5, lines 26-30), does not reasonably provide enablement for a sensing waveguide without a window.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. In particular, the claims do not recite sufficient structure, function, or steps to support the result of the claimed phase difference. A waveguide merely extending through a translucent material would not cause both an absorption or phase difference. The light would simply pass through the waveguide unaffected. No structure or step is recited in the claim that would cause the absorption or phase change. The term “sensing waveguide” is not found to provide any particular meaning or structure and is found to be equivalent to “a waveguide for sensing.”
The scope covered by claims 1-11 and 21-24 encompass a sensing waveguide (i.e.  waveguide for sensing) that extends “through a quantity of analyte in a partly translucent material” (see claim 1). Figures 1 and 2 show the waveguide going completely through substance 10. The claims do not recite any particular mode by which the refractive index of the fluid affects the phase of the light in the waveguide. The disclosure fails to show how or a mode in which the analyte in the fluid causes the phase of the light in the waveguide to change. Without more, a change in refractive index of a fluid would not cause a change in phase of light passing through a waveguide.
Although a skilled artisan may be highly educated, nothing in the prior art or disclosed, shows that the skilled artisan would be able to make a conventional waveguide be sensitive to the refractive index changes of a fluid in which the waveguide is immersed in, for which the scope of the claims cover.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed in the rejection of claims under 35 U.S.C. 112(a), the claims lack sufficient structure or steps such that the sensing waveguide would cause a phase difference between the light in the sensing waveguide and the reference waveguide. As such, it would not be clear what acts or structures are covered by the claims. It would not be clear if some other structure is required in the sensing waveguide or if some other step/act is required because a waveguide in a translucent material would not appear to cause the claimed phase difference.
Claims 9 and 22 recite the measuring means detects changes in the refractive caused by absorption of light radiation. It is not clear what limitation is being imposed by the claim. The claim is directed to a method and it is not clear what addition act is being performed or if the claim is further limiting a previously recited act. The “detecting means,” under 35 U.S.C. 112(f) is taken to be a “number of photo diodes” (see Specification, page 6, lines 1-5). The photo diodes would be understood by one of ordinary skill to detect intensity of light or convert light energy into an electrical signal and not be capable of performing the claimed function. As such, it would not be clear what further step or structure is being imposed by claim 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, and 8-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lendl et al. (US 2020/166453; e.g. See Fig. 5).
	With respect to claim 1, Lendl shows:

1. A method of measuring the quantity of analyte in at least partly translucent material, wherein both an absorption and a phase difference for different wavelengths one after the other is measured such that 
successively providing light radiation, from one or more light radiation sources (2), at a first wavelength and at a second wavelength (“generating a laser beam with a wavelength…repeating the steps a) to j) for further wavelengths of the laser beam” see claim 1);
simultaneous transmitting, by a first waveguide (41) and a second waveguide (40), the light radiation at each wavelength provided from the one or more light radiation sources, wherein the first waveguide is a reference waveguide and the second waveguide is a sensing waveguide (see para. [0067]); and
measuring, by a measuring means (50), a phase difference between light radiation waves from the reference waveguide and the sensing waveguide, wherein: 
the sensing waveguide (40) extends to the measuring means (20, 21) through a quantity of analyte in at least partly translucent material (see paras. [0055],[0067]; nothing suggests only opaque liquids and gasses are to be measured and thus non-opaque samples are anticipated); and
the reference waveguide (41) extends to the measuring means (50) but not through the quantity of analyte in the at least partly translucent material (reference waveguide extends through fluid in 45, not 42; see para. [0067]).  


4. The method of claim 1, further including monitoring absorption light radiation at different wavelengths when the quantity of analyte has changed (see para. [0065]).  

5. The method of claim 1, wherein the translucent material is water, and the analyte is salt or any other chemical or physical water contaminant (see para. [0036],[0056]).  

6. The method of claim 5, further including providing at least one of a spectrum related to a composition of the analyte or a measure of a difference in a refractive index between the sensing waveguide and the reference waveguide related to the amount of the contaminant (see para. [0036],[0056], Abstract).  

8. The method of claim 1, wherein the one or more light radiation sources emit radiation in two or more wavelengths (see para. [0055]).  

9. The method of claim 1, wherein the measuring means detects changes in a refractive index caused by absorption of the light radiation in the sensing waveguide (as interpreted by the Examiner, the measuring means, being photo diodes, is shown by Lendl and thus able to detect changes in intensity of the light which could indicate absorption of light).  

10. The method of claim 2, wherein the different wavelengths extend from the infrared spectrum into the ultraviolet range (see para. [0035]).

11. The method of claim 1, wherein the measuring means comprise an array of photodetectors (20, 21) to establish a phase difference between the light radiation waves from the reference waveguide and the sensing waveguide.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2, 3, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lendl as applied to claim 1 above and further in view of Official Notice.
	Lendl shows a plurality of laser may be used (“also a plurality of lasers—can be implemented” see para. [0055]), but does not that they are switched on and off sequentially. Official notice is taken that it was well known to switch a plurality of lasers on and off sequentially in order to produce varying wavelengths (swept in frequency). Before the effective filing date of the claimed invention, it would have been obvious to switch the plurality of laser sequentially in order to vary the wavelength as called for by Lendl.
3. The method of claim 2, wherein each of the number of the one or more light radiation sources comprises a monochromatic light source to provide (near) visible light at different wavelengths (see para. [0035]).  

21. The method of claim 3, wherein: each monochromatic light source is a laser or an LED (Abstract); and the number of monochromatic light sources is between five and fifteen (Although Lendl does not provide a specific number of sources, Lendl teaches a plurality lasers can be used which would include between five and fifteen, (see para [0055]), and nothing found in Lendl suggests five to fifteen sources to not be anticipated.)


Claim(s) 7 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lendl as applied to claim 1 above, and further in view of Kim et al. (US 2004/0246493).
Lendl shows all the limitations for claim 1 as discussed above, but does not show a filter being used to provide the different wavelengths.
Kim shows an interferometer for measuring thickness and refractive index wherein a variable filter (e.g. linear or circular; See 539, 634, 800, 900; Fig. 5, 6,) is used to provide a variable filter to varying the wavelength.
Before the effective filing date of the claimed invention, it would have been obvious to use a variable filter in order to provide the various wavelengths expected by Lendl.

22. The method of claim 7, wherein the measuring means detects changes in a refractive index caused by absorption of the light radiation in the sensing waveguide  (as interpreted by the Examiner, the measuring means, being photo diodes, is shown by Lendl and thus able to detect changes in intensity of the light which could indicate absorption of light).  

23. The method of claim 7, wherein the different wavelengths extend from the infrared into the ultraviolet wavelengths  (see para. [0035]).  

24. The method of claim 7, wherein the measuring means comprise an array of photodetectors to establish a phase difference between the light radiation waves from the reference waveguide and the sensing waveguide (20, 21).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Gharavi (US 6,429,023) and Kaiser (US 3,825,347).
Ghavari shows:
providing light radiation, from one or more light radiation sources (“Its input port (20) preferably is connected to a light source such as a laser (e.g., diode, He--Ne, etc.” col. 20, ll. 7-9), at a first wavelength;
simultaneous transmitting, by a first waveguide (10) and a second waveguide (30), the light radiation at each wavelength provided from the one or more light radiation sources, wherein the first waveguide is a reference waveguide and the second waveguide is a sensing waveguide; and
measuring, by a measuring means (110), a phase difference between light radiation waves from the reference waveguide and the sensing waveguide (“As described in the above equations, changing the refractive index of the cladding, n.sub.2, will result in a phase change in the evanescent light. This change can be easily detected in a Mach-Zehnder interferometer as an amplitude change. For a given change in the cladding index” see col. 24, ll. 31-36) after passage of the light radiation waves in a single direction through the reference waveguide and the sensing waveguide (See Fig. 7), wherein: 
the sensing waveguide extends to the measuring means through a quantity of analyte in at least partly translucent material (“Preferably, a sample is any sample of interest in which an analyte might conceivably be contained. For instance, a "sample" desirably is any sample isolated from nature (e.g., including but not limited to a soil, air, water, or bodily sample), or is a sample that, for instance, is synthesized in a laboratory. To facilitate contacting the sensing device of the invention, desirably a sample is in a form that can be distributed (e.g., dissolved) in an appropriate solvent. Thus, accordingly, a sample can be a solid, liquid, or gas. Preferably, when assessed using the sensing device of the invention, the sample is distributed in a solvent (i.e., a liquid solvent), and thus is applied to the sensing device in liquid form” see col. 7, ll. 30-54); and
the reference waveguide extends to the measuring means but not through the quantity of analyte in the at least partly translucent material (“A ‘modulator’ or ‘modulator arm’ is another arm of the interferometer, which is not contacted by analyte” see col. 8, ll. 22-28).  

	Gharavi does not show the providing of different wavelengths. 

	Kaiser shows an interferometer (e.g. Fig. 6) where a sample light beam extends through a fluid in cuvette (14’b) and a reference light beam does not go through the test fluid. In the embodiment of Fig. 6, Kaiser teaches the wavelength of the laser is rapidly tuned resulting in an improved accuracy and information content (col. 5, ll. 5-15).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

/Hwa Andrew Lee/             Primary Examiner, Art Unit 2877